Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome Anderson appeals the district court’s order accepting the recommendation of the magistrate judge to deny reconsideration of the court’s earlier order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Anderson v. Pruitt, No. 1:10-cv-00553-NCT-JEP (M.D.N.C. Mar. 25, 2013). We dispense *342with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.